Clark, 0. J.,
concurs, except in one particular. Tbe statute provides: “Where tbe whole amount of tbe property, real and personal, which shall pass from the decedent to an heir at law, etc., shall exceed in value the sum of $2,000 , . . the tax upon the excess shall be as follows:” This contemplates that estates under that amount shall be exempt, and that the “excess” above that amount in all estates shall be taxed. The law intends equality in matters of taxation.
The expression, “shall pass from a decedent to an heir at law,” etc., does not mean to give as many exemptions as there are shares, but simply that the estate to the extent of $2,000 shall be exempt, on a' parity with estates of not more than that value. The word “decedent” is necessarily in the singular, and the word “heir at law,” etc., has no reference to the number of such, for the tax is upon the succession and not upon the property after it reaches the hands of the heir at law, devisee, etc. The latter word, therefore, must be treated as a generic term, and embraces the plui’al. This is required by the evident purport of the statute; and also by the provision of the law, Re-visal, 2831 (1), which requires that in the construction of statutes “Every word importing the singular number only shall extend to and be applied to several persons or things as well as to one person or thing.” To hold otherwise is to give the estate of a decedent who divides his property into 20 shares an exemption of $40,000, whereas if he were to die intestate or should devise his property to one person there would be an exemption of only $2,000. It will give to estates not over $2,000 an exemption of that sum, while it might give to larger estates many times that exemption. Bearing in mind that the whole purport of the law is to tax the estate of the decedent, or rather the transference thereof to the devisees and heirs at law, it is the logical meaning of the statute to give only one exemption, and not to consider the amount of the exemption as being multiplied by the number of the devisees or heirs at law and distributees. It is one fund that is being taxed, and there is only one exemption contemplated by the statute.
The very first provision is that if the "whole amount of the property, real and personal . . . shall exceed $2,000 . . . *262the tax on the excess shall be as followsThe law is looking upon the estate as one fund, and makes one exemption, taxing the excess at divers rates according to the relationship, near or remote, of the takers. It would be inequitable to do otherwise.